DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 03 Nov 2022 has been entered.  Claims 1-4 and 6-22 are pending in the application with claim 5 cancelled.  Claims 1-2, 6-8, 11-12, 15-16, and 18 are currently amended.  Applicant’s amendment to the Claims have overcome most, but not every, objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 05 Aug 2022. The remaining 35 U.S.C. 112 rejection (in claim 11) is restated below.
The prior 35 U.S.C. 102(a)(1) rejections are withdrawn as requested (Pg. 6-7) based on the amendment to the claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “if the mask is properly attached to the live training subject or the training manikin, air will flow from the air delivery device into the first lumen and into the second lumen and through the third lumen into the pressure sensing device, but not through the metering orifice.” There is lack of sufficient written description in the application as originally filed to support this limitation. Specifically, as recited earlier in claim 1, and as discussed throughout the specification, the pressure sensing device only directly interfaces with the second lumen (e.g. Fig. 5). There is thus initial lack of sufficient written description support for air flowing “through the third lumen into the pressure sensing device.” Rather, air flowing from the first lumen 36 into the third lumen 44 will exit the device at air outlet 27 (see Fig. 5). Additionally, the claim further recites “air will flow from the air delivery device … but not through the metering orifice.” There is no discussion in the application as originally filed of any conditions under which air flowing within first lumen 36 would be prevented from flowing into third lumen 44. The limitation appears to imply the presence of some structure will prevents access of flow to metering orifice 42. However, no such structure is found discussed in the application as originally filed. It appears applicant may have been attempting to capture the language in ¶0017 of the specification which reads “If the operator has made a proper seal between the mask 14 and the patient's face, then because of the restrictive nature of the metering orifice 42, pressure will build in the first lumen 36 and the second lumen 40, and seek the path of least resistance in the third lumen 44 and out through air outlet 33 and inflate the balloon 20.” However, it is again noted that the third lumen 44 does not directly lead to air outlet 33. It must be questioned whether there is an error in this sentence of the specification in describing the invention (e.g. should the underlined portion above instead read “seek the path of least resistance in the second lumen 40 and out through air outlet 33 and inflate the balloon 20”)? There is thus lack of written description support in the application as originally filed for the overall requirements of claim 1 which would have indicated that applicant was in possession of the claimed invention at the time of the effective filing of the invention. The claim will be examined as presented.
Claim 11 recites the limitation “wherein no air flows from the mask into the human patient or the training manikin.” There is lack of sufficient written description in the application as originally filed to support this limitation. Specifically, the limitation appears to imply that either air cannot exit third lumen 44 at air outlet 27 (e.g. the location of direct interface between flow from the mask to the human or manikin) or that air cannot enter third lumen 44 at metering orifice 42. The application as originally filed fails to describe a barrier to air flow at either of those two locations. There is thus lack of written description support in the application as originally filed for the overall requirements of claim 11 which would have indicated that applicant was in possession of the claimed invention at the time of the effective filing of the invention. The claim will be examined as presented.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4 and 6-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “if the mask is properly attached to the live training subject or the training manikin, air will flow from the air delivery device into the first lumen and into the second lumen and through the third lumen into the pressure sensing device, but not through the metering orifice” in Ln. 16-19 which deems the claim indefinite. As additionally discussed in the above 35 U.S.C. 112(a) rejection of the claim it is unclear how applicant understands both a) flow passing “through the third lumen into the pressure sensing device” and b) flow “through the third lumen … but not through the metering orifice.” In regard to item a) the disclosed third lumen 44 is not in direct connection with balloon 20. Thus, how does flow pass from the third lumen into the pressure sensing device? In regard to item b) flow from first lumen 36 to third lumen 44 must pass through metering orifice 42 (Fig. 5). Thus, how can flow get to the third lumen without passing through the metering orifice? The claim will be examined as presented.
Claim 11 recites the limitation “the device” in Ln. 20 which deems the claim indefinite. The claim has previously recited two different devices which leaves it unclear which of those two the limitation is referring to, or even whether a different structure is being considered. For the purposes of examination the limitation will be interpreted as reading “the resuscitation training assembly”.
Claim 11 recites the limitation “wherein no air flows from the mask into the human patient or the training manikin” at its end which deems the claim indefinite. As additionally discussed in the above 35 U.S.C. 112(a) rejection of the claim it is unclear how applicant understands flow not being allowed to pass from the mask into the human patient or the training manikin. The claim is unclear as it neither recites any condition of use during which the “no air flow” would occur nor recites any structure which will stop air flow. In the absence of a structure blocking either air outlet 27 or metering orifice 42 why would air not from flow third lumen 44 into the human patient or the training manikin? For the purposes of examination the claim will be interpreted as being very broad in describing that under some possible condition air will flow not from the mask into the human patient or the training manikin rather than a complete prevention to flow out of the mask into the human patient or the training manikin.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air delivery device” in claims 1 and 11 and “pressure sensing device” in claims 1 and 11. Certain dependent claims do not fully invoke 35 U.S.C. 112(f) (i.e. claims 7-10 and 17-22).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “air delivery device” is best understood from the specification as at least: any of a bag valve mask (BVM), a pocket mask, a face shield, an endotracheal tube, a resuscitator, and a ventilator (see claim 7).
The corresponding structure for the “pressure sensing device” is best understood from the specification as at least: a balloon (¶0004).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-22 are rejected under 35 U.S.C. 101 because in general, if a claimed element of the device is positively recited so that the human body, or a part thereof, is also positively recited, then the claim is deemed to be directed towards or encompassing a human organism. In this case, claim 1 recites the limitation “the mask attached to a live training subject or a training manikin” and claim 11 recites the limitation “the mask attached to a human patient or a training manikin.” Therefore, claims 1 and 11 contain subject matter that is unpatentable. It is suggested that the claims be amended to read “the mask attachable to a live training subject/human patient or attached to a training manikin”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (U.S. Pub. 2008/0236585).
Regarding claim 11, Parker discloses an assembly (Figure) capable of use for resuscitation training, comprising: an air delivery ventilation device (#23; ¶0031); a mask (#10; ¶0030) attached to a human patient (Figure) end (where #1 connects to #10) and a tubular body (¶0030) extending between the first end and the second end; the air delivery ventilation device connected to the first end of the first tubular member (Figure); a second tubular member (one of the pathways out of #1 to #3, 4) having a first end (end farther from #1) and a second end (end connected to #1), the second end being attached to the tubular body of the first tubular member (Figure); a first lumen (bottom half of illustrated #1) extending from the first end of the first tubular member to an orifice plate (middle of #1) and a second lumen (leading out of #1 to one of #3, 4) extending through the second tubular member and in fluid communication with the first lumen; a metering orifice (middle of #1) on the orifice plate, the metering orifice being in fluid communication with the first lumen and the second lumen (Figure); a third lumen (top half of illustrated #1) extending from the metering orifice to the second end of the first tubular member; a pressure sensing device (one of #3, 4; ¶¶0030-0031) attached to the second tubular member; wherein when a person uses the air delivery ventilation device to deliver air through the device, air will flow from the air delivery ventilation device and into the pressure sensing device so that the pressure sensing device provides feedback to the person to determine if there is a proper seal between the mask and the human patient or the training manikin (¶¶0030-0031); and wherein no air flows from the mask into the human patient or the training manikin (no air flows from the mask during patient exhalation or when bag 12 is not being squeezed). Pressure transducers 3, 4 are read as a functional equivalent of the disclosed pressure sensing device as they provide direct feedback of current pressure. Pressure transducers 3, 4 will provide markedly different readings depending on whether the mask 10 is actively connected to a patient, which creates a closed system, or is merely exposed to atmosphere when not connected to a patient. The recitation of the assembly as being for “resuscitation training” represents an intended use and is given limited patentable weight (MPEP 2111.02). Additionally, the terminology “resuscitation training assembly” does not imply any particular structure beyond what is recited in the instant claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (U.S. Pub. 2008/0236585) in view of Tatkov (U.S. Pub. 2013/0081616).
Regarding claim 12, Parker is silent as to whether the metering orifice has a diameter in the range from 0.039 inch to 0.24 inch.
Tatkov teaches a tracheal coupling (e.g. Fig. 5) including a metering orifice (Fig. 5 #50; ¶0085) having a diameter in the range from 0.039 inch to 0.24 inch (1 mm to 6 mm) (¶0104). The orifice area measure discussed in ¶0104 corresponds to a diameter of approximately 5.5 mm. Tatkov teaches this aperture size as effectively restricting flow to create a desired PEEP (¶¶0085, 0104).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing of the invention to have specified in Parker the metering orifice has a diameter in the range from 0.039 inch to 0.24 inch in order to provide the benefit of selecting a particular aperture size which is effective at restricting flow to create a desired PEEP in view of Tatkov.
Regarding claim 13, Parker teaches the invention as modified above and further teaches the first end of first tubular member comprises an air inlet and the second end of the first tubular member comprises an air outlet (Figure).
Regarding claim 14, Parker teaches the invention as modified above and further teaches the first end of the second tubular member comprises an air outlet (Figure – outlet into pressure transducer 3, 4).
Regarding claim 15, Parker teaches the invention as modified above and Tatkov as incorporated therein further teaches the second end of the first tubular member (Fig. 5 right end) has a diameter (¶¶0106-0107 – “outer diameter” corresponding to location of inner 15 mm diameter) that is greater than a diameter (¶0107 – location corresponding to 10 mm inner diameter which connects to #7 of Fig. 2A) of an outlet connection point on the air delivery ventilation device. The claim does not have interest in whether the diameters are outer or inner diameters. Thus, an outer diameter where a tube has a 15 mm inner diameter will be clearly larger than an inner diameter which mates to a 10 mm inner diameter connection.
Allowable Subject Matter
Claims 1-4 and 6-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 16-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or suggest a resuscitation training device include all elements and functionality recited by the instant claim. Specifically, the prior art fails to teach or suggest a configuration wherein if the mask is properly attached to the live training subject or the training manikin, air will flow from the air delivery device into the first lumen and into the second lumen and through the third lumen into the pressure sensing device, but not through the metering orifice. There is no consideration in the prior art of three lumens with the locations defined in the claim will fluidly communicate with each other such that the third lumen passes flow into the pressure sensing device while no flow passes through the metering orifice.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 16, Parker fails to teach or suggest an adapter fitting is attached to the first end of the first tubular member so that the resuscitation training device can be used with different types of air delivery ventilation devices. Parker only considers attaching a BVM as the gas source for flow tube 1. One of ordinary skill in the art would not have considered it prima facie obvious to have modified Parker to include an adapter fitting in order to be compatible with other types of air delivery ventilation devices without improper hindsight reasoning.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 21, Parker fails to teach or suggest the pressure sensing device is an expandable elastic member. One of ordinary skill in the art would not have been motivated to substitute an expandable elastic member for either of pressure transducers 3, 4 of Parker without improper hindsight reasoning.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785